                                             Case 2:14-cv-01178-MJP Document 738-2 Filed 04/20/20 Page 1 of 8


       Employee          Date        Time       Rate   Total                  Time Action                                                               Time Entry Note
Carlson, David              9/3/19    1.50      $541     $811.50 L470 Enforcement                       trueblood planning staffing and next steps
Carlson, David             9/10/19    4.50      $541   $2,434.50 L470 Enforcement                       travel for trueblood diversion conference
Carlson, David             9/10/19    1.00      $541     $541.00 L470 Enforcement                       call w def and ct mntr re data
Carlson, David             9/10/19    1.00      $541     $541.00 L470 Enforcement                       meet w co-counsel re status hearing/trueblood activity
Carlson, David             9/11/19   10.50      $541   $5,680.50 L470 Enforcement                       trueblood diversion conference
Carlson, David             9/12/19    8.00      $541   $4,328.00 L470 Enforcement                       trueblood diversion conference
Carlson, David             9/13/19    2.00      $541   $1,082.00 L470 Enforcement                       status conference
Carlson, David             9/13/19    1.80      $541     $973.80 L470 Enforcement                       travel to hearing
Carlson, David             9/13/19    4.00      $541   $2,164.00 L470 Enforcement                       travel back form hearing/conference
Carlson, David             9/23/19    3.00      $541   $1,623.00 L470 Enforcement                       executive committee meeting
Carlson, David             9/26/19    0.70      $541     $378.70 L470 Enforcement                       promote training to class members
Carlson, David             9/26/19    0.40      $541     $216.40 L470 Enforcement                       review fees and proposal and respond
Carlson, David             10/7/19    2.50      $541   $1,352.50 L470 Enforcement                       research legality of design of new units
Carlson, David            10/18/19    1.50      $541     $811.50 L470 Enforcement                       respond to yak and ml closure
Carlson, David            11/21/19    0.80      $541     $432.80 L470 Enforcement                       draft fee motion documents
Carlson, David            11/25/19    1.00      $541     $541.00 L470 Enforcement                       travel to and from gac meeting
Carlson, David            11/25/19    3.00      $541   $1,623.00 L470 Enforcement                       gac meeting
Carlson, David            11/25/19    1.50      $541     $811.50 L470 Enforcement                       research outpatient competency - specifically racial equity lens
                                                                                                        prepare and deliver presentation on trueblood to Regional Law and Justice Council - 23 elected positions -
                                                                                                        county commissioners, city council members, sherrif, spo and spo valley police, prosecutor, city attorneys,..., as
Carlson, David            12/11/19   3.00       $541    $1,623.00 L470 Enforcement                      well as 4 appointed community representatives and an additional couple dozen community member attendees.
Carlson, David            12/18/19   2.00       $541    $1,082.00 L470 Enforcement                      executive committee meeting
Carlson, David             1/17/20   1.50       $541      $811.50 L470 Enforcement                      Judge Z and others emails about out of custody waitlist etc
Carlson, David             1/21/20   0.50       $541      $270.50 L470 Enforcement                      review and share SeaFn updated agreement; respond to SeaFn
Carlson, David              2/3/20   4.00       $541    $2,164.00 L470 Enforcement                      emails on the PRA data funding motion
                                                                                                        travel to/from Olympia to address Thurston Co crim justice group about 10.31.110 and other implementation
Carlson, David             2/21/20    1.00      $541      $541.00 L470 Enforcement                      questions
Carlson, David             2/25/20    1.00      $541      $541.00 L470 Enforcement                      Thurston Co crim justice group meeting regarding 10.31.110 and implementation
         CARLSON TOTAL               61.70             $33,379.70

Frenchman, Ethan           7/11/19    3.90      $382    $1,489.80 02 Editing                            DSHS Jail TA "standards" first draft edits
Frenchman, Ethan           7/12/19    4.00      $382    $1,528.00 02 Editing                            DSHS "jail standards" TA guide version 1 edits
Frenchman, Ethan           7/25/19    1.30      $382      $496.60 02 Meeting                            Call w/ DSHS and others re: jail best practices guide and DSHS Jail TA
Frenchman, Ethan           7/29/19    0.90      $382      $343.80 L470 Enforcement                      edits to DSHS jail practices section "release planning"
Frenchman, Ethan           7/30/19    5.20      $382    $1,986.40 L470 Enforcement                      edits to DSHS jail practices section "release planning"
Frenchman, Ethan            8/1/19    0.50      $382      $191.00 L470 Enforcement                      Drafting and circulating DSHS jail guide for release planning
Frenchman, Ethan           8/12/19    4.30      $382    $1,642.60 02 Editing                            editing DSHS jail guide chapter on suicide risk management
Frenchman, Ethan           8/13/19    1.60      $382      $611.20 02 Editing                            editing DSHS jail guide chapter on suicide risk management
Frenchman, Ethan           8/30/19    0.60      $382      $229.20 02 Communicating                      Call w/ DSHS Jail best practices and TA group, notes prepared for KM
Frenchman, Ethan          10/28/19    1.50      $382      $573.00 L470 Enforcement                      DSHS jail guide review/edits
Frenchman, Ethan          10/28/19    1.90      $382      $725.80 L470 Enforcement                      DSHS jail guidelines review and edits
Frenchman, Ethan          10/30/19    3.00      $382    $1,146.00 L470 Enforcement                      DSHS jail standards guide review and edits
Frenchman, Ethan          11/21/19    0.40      $382      $152.80 02 Editing                            review DSHS jail ta guide
Frenchman, Ethan          11/25/19    3.00      $382    $1,146.00 02 Editing                            editing DSHS jail TA guide
Frenchman, Ethan           12/4/19    0.70      $382      $267.40 L470 Enforcement                      Jail TA guide review and edits
Frenchman, Ethan          12/23/19    1.50      $382      $573.00 L470 Enforcement                      call re Jail TA guide DRW edits
Frenchman, Ethan            1/9/20    3.00      $382    $1,146.00 02 Editing                            Jail TA Guide edits re: Restrictive housing
Frenchman, Ethan            2/7/20    1.20      $382      $458.40 L110 Fact Investigation/Development   call w/ DW reL NK participant, medical care issues development
Frenchman, Ethan            2/7/20    1.00      $382      $382.00 L160 Settlement/Non0Binding ADR       review settlement agreement samples
    FRENCHMAN TOTAL                  39.50             $15,089.00

Leonard, Beth              9/23/19   3.10       $382    $1,184.20 02 Meeting                            TB Exec committee Meeting
Leonard, Beth              10/7/19   1.50       $382      $573.00 L470 Enforcement                      KC comp res workgroup meeting
Leonard, Beth              10/7/19   0.20       $382       $76.40 02 Meeting                            PC with KM, CC, and DC re E ward design.
Leonard, Beth             11/18/19   2.00       $382      $764.00 L470 Enforcement                      Strategy meeting pre-GAC
Leonard, Beth             11/25/19   3.10       $382    $1,184.20 L470 Enforcement                      GAC
                                              Case 2:14-cv-01178-MJP Document 738-2 Filed 04/20/20 Page 2 of 8


Leonard, Beth              11/26/19   0.30       $382      $114.60 L470 Enforcement                  PC re Judge P visit to FSCRP
Leonard, Beth              12/11/19   1.20       $382      $458.40 02 Learning/Reading               Review TB exec committee agenda and materials
Leonard, Beth              12/12/19   2.30       $382      $878.60 02 Learning/Reading               Background info for exec committee meeting. State v. hand; Weger case
Leonard, Beth              12/16/19   0.40       $382      $152.80 L470 Enforcement                  prep call for status hearing
Leonard, Beth              12/16/19   1.60       $382      $611.20 L470 Enforcement                  Read court monitor report, discuss with KM, Weger case research
Leonard, Beth              12/17/19   2.30       $382      $878.60 L470 Enforcement                  Attend status conference, time pre/post conference
Leonard, Beth              12/18/19   3.10       $382    $1,184.20 L470 Enforcement                  Exec committee meeting; time pre/post meeting
Leonard, Beth               1/16/20   0.50       $382      $191.00 L470 Enforcement                  TB emails related to GAC agenda
Leonard, Beth               1/16/20   0.30       $382      $114.60 L470 Enforcement                  review old agendas for GAC
Leonard, Beth               1/17/20   0.40       $382      $152.80 L470 Enforcement                  Emails with Aura re GAC
Leonard, Beth               1/17/20   1.30       $382      $496.60 L470 Enforcement                  Data presenation webex
                                                                                                     Review rulemaking email sent by TC; contact BHA rulemaking manager to get on list; subscribe to BHA and DDA
Leonard, Beth               1/22/20   1.50       $382     $573.00 L470 Enforcement                   general notification lists; search for other TB rules
Leonard, Beth               1/23/20   0.40       $382     $152.80 L470 Enforcement                   email communication re rule process
Leonard, Beth               1/28/20   0.30       $382     $114.60 L470 Enforcement                   Emails re GAC

Leonard, Beth                2/3/20   4.10       $382    $1,566.20 L470 Enforcement                  GAC meeting; time prepping for and debriefing GAC meeting
Leonard, Beth                2/3/20   0.50       $382      $191.00 L470 Enforcement                  GAC prep meeting with KM
Leonard, Beth               2/14/20   0.40       $382      $152.80 02 Communicating                  emails; brief review of new data
                                                                   L250 Other Written Motions &
Leonard, Beth               2/19/20    0.40      $382      $152.80 Submissions                       File NOA with MR support
       LEONARD TOTAL                  31.20             $11,918.40

                                                                                                     travel to Lacey, attend Senior Lobby 30 minute presentation to 60 members on Trueblood settlement
Lord, David                 8/19/19   6.00       $541    $3,246.00 L160 Settlement/Non0Binding ADR   implementation, 5444, and discussions with members regarding impact and next steps
                                                                   02 Educating and Information      NAMI training on Trueblood; travel to NAMI conference (50% - Trueblooed, 50% PAVA)
Lord, David                 10/5/19    5.00      $541    $2,705.00 Development                       Training-2 - LEgislative update for NAMI (20);Trueblood update (13)
Lord, David                10/31/19    2.50      $541    $1,352.50 L120 Analysis/Strategy            Preparation for discussion of Maple Lane and Yakima with advocates, discussion meeting with advocates
              LORD TOTAL              13.50              $7,303.50

Mosolf, Kim                  7/1/19   0.80       $509      $407.20 L470 Enforcement                  Pierce diversion call and discuss with DF
Mosolf, Kim                  7/2/19   0.70       $509      $356.30 L470 Enforcement                  finishing and sharing notes from Pierce diversion call with Rvw Committee
Mosolf, Kim                  7/3/19   1.20       $509      $610.80 L470 Enforcement                  responding to Dr. Evans's questions, edits from Chris
Mosolf, Kim                  7/8/19   1.20       $509      $610.80 L470 Enforcement                  travel to/from PRA site visit King County housing sites
Mosolf, Kim                  7/8/19   2.50       $509    $1,272.50 L470 Enforcement                  PRA site visit
Mosolf, Kim                  7/8/19   0.50       $509      $254.50 L470 Enforcement                  follow up emails re Phase II refunding
Mosolf, Kim                  7/8/19   0.40       $509      $203.60 L470 Enforcement                  organizing for tomorrow's PRA Pierce site visit
Mosolf, Kim                  7/8/19   0.70       $509      $356.30 L470 Enforcement                  edits to Jail TA guide from OFMHS
Mosolf, Kim                  7/9/19   8.00       $509    $4,072.00 L470 Enforcement                  PRA site visit Pierce County
Mosolf, Kim                  7/9/19   3.00       $509    $1,527.00 L470 Enforcement                  travel to/from Pierce PRA site visit
Mosolf, Kim                 7/10/19   5.50       $509    $2,799.50 L470 Enforcement                  edits to Jail TA guide from DSHS
Mosolf, Kim                 7/10/19   0.30       $509      $152.70 L470 Enforcement                  t.c. DF re diversion site visits
Mosolf, Kim                 7/11/19   3.00       $509    $1,527.00 L470 Enforcement                  edits to Jail Guide/meeting and sharing with EF for input
Mosolf, Kim                 7/11/19   0.30       $509      $152.70 L470 Enforcement                  mtg DF
Mosolf, Kim                 7/12/19   1.10       $509      $559.90 L470 Enforcement                  confer with EF on edits to Jail TA guide, combine, share
Mosolf, Kim                 7/15/19   0.70       $509      $356.30 L470 Enforcement                  editing Jail TA Guide
Mosolf, Kim                 7/18/19   0.70       $509      $356.30 L470 Enforcement                  receiving and sharing Quarterly reports
Mosolf, Kim                 7/18/19   1.00       $509      $509.00 L470 Enforcement                  Pierce Phase II refunding call
Mosolf, Kim                 7/19/19   0.30       $509      $152.70 L470 Enforcement                  call with CC re data project
Mosolf, Kim                 7/22/19   0.30       $509      $152.70 L470 Enforcement                  dates for discussion with PRA re filming at diversion summit
Mosolf, Kim                 7/22/19   2.50       $509    $1,272.50 L470 Enforcement                  drafting declaration, motion, exh for Phase II diversion refunding
Mosolf, Kim                 7/22/19   0.30       $509      $152.70 L470 Enforcement                  saving diversion Q reports
Mosolf, Kim                 7/22/19   3.00       $509    $1,527.00 L470 Enforcement                  travel to TriCities for Lourdes site visit
Mosolf, Kim                 7/23/19   1.00       $509      $509.00 L470 Enforcement                  PRA diversion technical assistance call
Mosolf, Kim                 7/24/19   4.00       $509    $2,036.00 L470 Enforcement                  travel to Lourdes and Yakima site visits
Mosolf, Kim                 7/24/19   5.00       $509    $2,545.00 L470 Enforcement                  Lourdes and Yakima site visits
Mosolf, Kim                 7/24/19   0.30       $509      $152.70 L470 Enforcement                  call and discussions re Pierce Phase II
                               Case 2:14-cv-01178-MJP Document 738-2 Filed 04/20/20 Page 3 of 8


Mosolf, Kim   7/25/19   1.00      $509     $509.00 L470 Enforcement                       jail guide call with DSHS, debrief
Mosolf, Kim   7/25/19   3.00      $509   $1,527.00 L470 Enforcement                       Review Pierce Phase II provider info PHS vs GL, share info with Rvw Comm
Mosolf, Kim   7/25/19   2.00      $509   $1,018.00 L470 Enforcement                       diversion program emails, drafting motion, etc
Mosolf, Kim   7/25/19   0.30      $509     $152.70 L470 Enforcement                       mtg DF re diversion pgm follow up
Mosolf, Kim   7/25/19   0.30      $509     $152.70 L470 Enforcement                       Building 27 questions to AP
Mosolf, Kim   7/29/19   0.30      $509     $152.70 L470 Enforcement                       mtg DF
Mosolf, Kim   7/29/19   1.10      $509     $559.90 L470 Enforcement                       call re Pierce county Phase II with follow up research and sharing budget increase info
Mosolf, Kim   7/31/19   0.30      $509     $152.70 L470 Enforcement                       call with AGs re potential data project
Mosolf, Kim   7/31/19   0.40      $509     $203.60 L470 Enforcement                       emails re Pierce Phase II refunding
Mosolf, Kim   7/31/19   0.40      $509     $203.60 L470 Enforcement                       DF diversion meeting/email
Mosolf, Kim    8/1/19   0.50      $509     $254.50 L470 Enforcement                       Call with PRA re summit video
Mosolf, Kim    8/1/19   0.40      $509     $203.60 L470 Enforcement                       reviewing diversion summit agenda etc
Mosolf, Kim    8/1/19   1.00      $509     $509.00 L470 Enforcement                       edits to jail guide
Mosolf, Kim    8/1/19   0.20      $509     $101.80 L470 Enforcement                       reply to TM BHO Pros email
Mosolf, Kim    8/1/19   0.40      $509     $203.60 L470 Enforcement                       review Lourdes site visit report
Mosolf, Kim    8/2/19   0.80      $509     $407.20 L470 Enforcement                       drafting diversion funding email, sharing
Mosolf, Kim    8/2/19   0.80      $509     $407.20 L470 Enforcement                       call with DM re implementation; follow up email
Mosolf, Kim    8/5/19   0.90      $509     $458.10 L470 Enforcement                       Plumb Research call re Phase III
Mosolf, Kim    8/5/19   0.40      $509     $203.60 L470 Enforcement                       Emails re court notification on class mbr communication, follow up research
Mosolf, Kim    8/5/19   0.40      $509     $203.60 L470 Enforcement                       attorney fee review
Mosolf, Kim    8/5/19   0.30      $509     $152.70 L470 Enforcement                       Scheduling call re 10.31.110 implementation
Mosolf, Kim    8/6/19   0.70      $509     $356.30 L430 Written Motions and Submissions   editing Darya's declaration in support of additional funding
Mosolf, Kim    8/7/19   0.80      $509     $407.20 L470 Enforcement                       edits to Phase II refunding motion, filing
Mosolf, Kim    8/7/19   0.60      $509     $305.40 L470 Enforcement                       call with team about 10.31.110 enforcement
Mosolf, Kim    8/7/19   0.30      $509     $152.70 L470 Enforcement                       reading and sharing article on LEAD expansion with diversion $
Mosolf, Kim    8/8/19   0.40      $509     $203.60 L430 Written Motions and Submissions   editing motion for refunding DF position
Mosolf, Kim    8/9/19   0.50      $509     $254.50 L470 Enforcement                       draft email RCW 10.31.110 implementation
Mosolf, Kim    8/9/19   1.80      $509     $916.20 L470 Enforcement                       grant agreement drafting Phase II programs, sharing with SeaFn
Mosolf, Kim    8/9/19   0.30      $509     $152.70 L470 Enforcement                       emails re Phase II refunding order
Mosolf, Kim   8/12/19   1.80      $509     $916.20 L470 Enforcement                       RCW 10.31.110 implementation emails to providers and defense attorneys
Mosolf, Kim   8/14/19   0.80      $509     $407.20 L470 Enforcement                       edit TMBHO report, answer the Hand case questions
Mosolf, Kim   8/15/19   0.50      $509     $254.50 L470 Enforcement                       call with CC and WDA re RCW 10.31.110
Mosolf, Kim   8/15/19   0.40      $509     $203.60 L470 Enforcement                       mtg EF re jail guide
Mosolf, Kim   8/15/19   0.30      $509     $152.70 L470 Enforcement                       sharing 10.31.110 emails with CC
Mosolf, Kim   8/15/19   0.40      $509     $203.60 L470 Enforcement                       GAC membership mtg with AP; general AP mtg re implementation
Mosolf, Kim   8/15/19   0.30      $509     $152.70 L470 Enforcement                       t.c. DM re Austin Cina
Mosolf, Kim   8/16/19   1.20      $509     $610.80 L470 Enforcement                       travel to FSCRP opening
Mosolf, Kim   8/16/19   2.00      $509   $1,018.00 L470 Enforcement                       FSCRP opening
Mosolf, Kim   8/16/19   0.30      $509     $152.70 L470 Enforcement                       call with DF re diversion issues while I'm gone
Mosolf, Kim   8/18/19   1.50      $509     $763.50 L470 Enforcement                       pre for vacation--emails on 10.31.110, diversion, Bldg 27 and DF position motion
Mosolf, Kim   8/19/19   1.00      $509     $509.00 L470 Enforcement                       draft kitsap refunding grant agreement and share with SeaFn; respond re Pierce amendment request
Mosolf, Kim   8/19/19   0.50      $509     $254.50 L470 Enforcement                       emails re diversion summit
Mosolf, Kim   8/19/19   1.00      $509     $509.00 L470 Enforcement                       t.c. Carney re GAC response and 10.31.110 plans; follow up emails to state; call with Danna re Bldg 27
Mosolf, Kim    9/2/19   0.40      $509     $203.60 L470 Enforcement                       review AGO email re diversion vs settlement agreement
Mosolf, Kim    9/2/19   0.50      $509     $254.50 L470 Enforcement                       respond to email inquiry re WASPC co responder program and $
Mosolf, Kim    9/2/19   0.40      $509     $203.60 L470 Enforcement                       email from AGO re Judge Z etc inquiries
Mosolf, Kim    9/3/19   0.80      $509     $407.20 L470 Enforcement                       diversion summit and refunding mtg DF
Mosolf, Kim    9/3/19   0.60      $509     $305.40 L470 Enforcement                       call with CC re 10.31 implementation status update; planning regarding WASPC
Mosolf, Kim    9/3/19   0.30      $509     $152.70 L470 Enforcement                       emails with DC re diversion summit
Mosolf, Kim    9/4/19   0.50      $509     $254.50 L470 Enforcement                       emails to providers and defense counsel re 10.31.110 implementation
Mosolf, Kim    9/4/19   0.40      $509     $203.60 L470 Enforcement                       call with Lourdes re diversion and 10.31.110
Mosolf, Kim    9/5/19   0.80      $509     $407.20 L470 Enforcement                       diversion Pierce budget review
Mosolf, Kim    9/5/19   0.20      $509     $101.80 L470 Enforcement                       King county diversion emails
Mosolf, Kim    9/5/19   0.40      $509     $203.60 L470 Enforcement                       Great Rivers BHO call
Mosolf, Kim    9/6/19   0.40      $509     $203.60 L470 Enforcement                       call with WASPC about co responder grants and 10.31.110
Mosolf, Kim    9/6/19   0.30      $509     $152.70 L470 Enforcement                       call with Spokane for 10.31.110 implementation
Mosolf, Kim    9/6/19   0.60      $509     $305.40 L470 Enforcement                       edits to Plumb Phase III report; share with Dr. M
                                 Case 2:14-cv-01178-MJP Document 738-2 Filed 04/20/20 Page 4 of 8


Mosolf, Kim     9/8/19    1.00      $509     $509.00 L470 Enforcement                          drafting diversion section of status hearing report
Mosolf, Kim     9/8/19    0.40      $509     $203.60 L470 Enforcement                          planning for summit
Mosolf, Kim     9/9/19    1.00      $509     $509.00 L460 Post-Trial Motions and Submissions   reviewing and editing draft of status hearing report; sharing with team
Mosolf, Kim     9/9/19    1.50      $509     $763.50 L470 Enforcement                          reviewing status report vs implementation plan, and reviewing Forensic HARPS
Mosolf, Kim    9/10/19    1.20      $509     $610.80 L470 Enforcement                          mtg to prep for status hearing CC, DC
Mosolf, Kim    9/10/19    0.40      $509     $203.60 L470 Enforcement                          call with Pierce County people re 10.31.110 implementation
Mosolf, Kim    9/10/19    1.20      $509     $610.80 L470 Enforcement                          prep for diversion summit opening remarks; call with DF
Mosolf, Kim    9/11/19   10.00      $509   $5,090.00 L470 Enforcement                          Diversion summit
                                                     L190 Other Case Assessment,
Mosolf, Kim    9/12/19   1.00       $509     $509.00 Development & Administration              preparing for status hearing; reading Dr. Mauch's report
Mosolf, Kim    9/12/19   8.00       $509   $4,072.00 L470 Enforcement                          Diversion summit
Mosolf, Kim    9/13/19   2.00       $509   $1,018.00 L450 Trial and Hearing Attendance         status hearing, including to/from
Mosolf, Kim    9/13/19   0.30       $509     $152.70 L450 Trial and Hearing Attendance         post hearing meeting DF
Mosolf, Kim    9/13/19   0.20       $509     $101.80 L470 Enforcement                          email PRA re summit
Mosolf, Kim    9/16/19   0.30       $509     $152.70 L470 Enforcement                          mtg DF re diversion
Mosolf, Kim    9/17/19   1.00       $509     $509.00 L470 Enforcement                          summit follow up call
Mosolf, Kim    9/17/19   0.30       $509     $152.70 L470 Enforcement                          diversion to-do to DF
Mosolf, Kim    9/18/19   0.40       $509     $203.60 L470 Enforcement                          RCW 10.31.110 work on talking points to Chris C
Mosolf, Kim    9/18/19   2.00       $509   $1,018.00 L470 Enforcement                          doing implementation visual timeline and sharing with team
Mosolf, Kim    9/19/19   0.80       $509     $407.20 L470 Enforcement                          reviewing new fiscal sponsor agreement with SeaFn
Mosolf, Kim    9/19/19   1.20       $509     $610.80 L470 Enforcement                          mtg with BL to review Trueblood and discuss imp plan and Exec Comm
Mosolf, Kim    9/23/19   0.30       $509     $152.70 L470 Enforcement                          call with CC
Mosolf, Kim    9/23/19   0.60       $509     $305.40 L470 Enforcement                          set up and prep for EC mtg
Mosolf, Kim    9/23/19   3.30       $509   $1,679.70 L470 Enforcement                          Exec Comm mtg
Mosolf, Kim    9/24/19   0.50       $509     $254.50 L470 Enforcement                          call with Lakewood PAO and LE re 10.31.110
Mosolf, Kim    9/24/19   0.80       $509     $407.20 L470 Enforcement                          10.31.110 one-pager drafting
Mosolf, Kim    9/25/19   0.50       $509     $254.50 L470 Enforcement                          editing jail guide workgroup charter
Mosolf, Kim    9/25/19   0.50       $509     $254.50 L470 Enforcement                          call Dr. Mauch; sharing DC/CC
Mosolf, Kim    9/25/19   0.60       $509     $305.40 L470 Enforcement                          sharing 10.31.110 one-pager with WASPC and WAPA
Mosolf, Kim    9/26/19   0.30       $509     $152.70 L470 Enforcement                          call Dr. Mauch
Mosolf, Kim    9/26/19   0.60       $509     $305.40 L470 Enforcement                          prep for jail guide workgroup call; call; debrief EF
Mosolf, Kim    9/28/19   0.30       $509     $152.70 L470 Enforcement                          sharing edited Plumb Research with Review Committee
Mosolf, Kim    10/2/19   0.40       $509     $203.60 L470 Enforcement                          emails with WASPC re 10.31.110
Mosolf, Kim    10/2/19   0.30       $509     $152.70 L470 Enforcement                          emails to King Co re 10.31.110
Mosolf, Kim    10/7/19   2.00       $509   $1,018.00 L470 Enforcement                          mtg with team re E3/E4 wards; follow up email to AGs
Mosolf, Kim    10/7/19   0.30       $509     $152.70 L470 Enforcement                          t.c. Dr. Mauch
Mosolf, Kim    10/7/19   2.00       $509   $1,018.00 L470 Enforcement                          attending King Co Competency Workgroup including travel and debrief
Mosolf, Kim    10/8/19   0.30       $509     $152.70 L470 Enforcement                          call with CC regarding 10.31.110 plans, LEAD inquiries
Mosolf, Kim    10/9/19   0.40       $509     $203.60 L470 Enforcement                          edits to diversion email refudning PHase III
Mosolf, Kim   10/11/19   0.50       $509     $254.50 L470 Enforcement                          call with Spokane PAO re 10.31.110 implementation
Mosolf, Kim   10/15/19   1.00       $509     $509.00 L470 Enforcement                          mtg with WDA to update for their Trueblood trainings
Mosolf, Kim   10/15/19   0.60       $509     $305.40 L470 Enforcement                          call to plan GAC onboarding
Mosolf, Kim   10/16/19   0.50       $509     $254.50 L470 Enforcement                          prep/debrief diversion review committee call
Mosolf, Kim   10/16/19   1.50       $509     $763.50 L470 Enforcement                          Review Committee call--next RFP, etc
Mosolf, Kim   10/16/19   0.50       $509     $254.50 L470 Enforcement                          follow up with WDA on settlement questions
Mosolf, Kim   10/17/19   0.50       $509     $254.50 L470 Enforcement                          call with AGs, follow up research on Clark County treatment facility closure
Mosolf, Kim   10/17/19   0.30       $509     $152.70 L470 Enforcement                          follow emails with WDA on implementation questions
Mosolf, Kim   10/17/19   1.20       $509     $610.80 L470 Enforcement                          review PPT, call with Josh Stuller
Mosolf, Kim   10/18/19   0.70       $509     $356.30 L470 Enforcement                          providing GAC PPT feedback
Mosolf, Kim   10/18/19   0.30       $509     $152.70 L470 Enforcement                          t.c. Dr. Mauch
Mosolf, Kim   10/21/19   0.50       $509     $254.50 L470 Enforcement                          saving and brief review of the Phase III refunding provider proposals
Mosolf, Kim   10/21/19   0.60       $509     $305.40 L470 Enforcement                          emails with Judge Z and others on alt sites and 10.77.088
Mosolf, Kim   10/21/19   0.70       $509     $356.30 L470 Enforcement                          call with MR re son's arrest; emails with Thurston County diversion program
Mosolf, Kim   10/21/19   0.40       $509     $203.60 L470 Enforcement                          implementation--review of Aura's PPT and exchnaging VMs
Mosolf, Kim   10/22/19   1.00       $509     $509.00 L470 Enforcement                          Judge Z emails
Mosolf, Kim   10/22/19   2.20       $509   $1,119.80 L470 Enforcement                          edits to Jail Guide
Mosolf, Kim   10/22/19   2.50       $509   $1,272.50 L470 Enforcement                          Review Phase III refunding proposal review and distribute
                                Case 2:14-cv-01178-MJP Document 738-2 Filed 04/20/20 Page 5 of 8


Mosolf, Kim   10/23/19   1.20      $509     $610.80 L470 Enforcement         Meeting with LEAD/King County re 10.31.110 implementation
Mosolf, Kim   10/23/19   0.70      $509     $356.30 L470 Enforcement         SeaFn email re fiscal sponsorship and diversion program services
Mosolf, Kim   10/23/19   0.80      $509     $407.20 L470 Enforcement         Diversion program--Phases III refunding program quesitons
Mosolf, Kim   10/23/19   0.40      $509     $203.60 L470 Enforcement         DMCJA emails re misd restoration changes
Mosolf, Kim   10/23/19   0.50      $509     $254.50 L470 Enforcement         team mtg re ML/YCRC, mtg DL talking points
Mosolf, Kim   10/27/19   2.00      $509   $1,018.00 L470 Enforcement         jail guide edits
Mosolf, Kim   10/28/19   0.50      $509     $254.50 L470 Enforcement         email with SeaFn re diversion services and fees
Mosolf, Kim   10/29/19   0.80      $509     $407.20 L470 Enforcement         mtg DF re diversion planning
Mosolf, Kim   10/29/19   1.00      $509     $509.00 L470 Enforcement         edits to GAC onboarding training, return to Aura
Mosolf, Kim   10/29/19   0.90      $509     $458.10 L470 Enforcement         sending sustainability info to RC for Phase I and Phase II programs
Mosolf, Kim   10/29/19   0.30      $509     $152.70 L470 Enforcement         review and edits to DF email
Mosolf, Kim   10/29/19   0.30      $509     $152.70 L470 Enforcement         emails re Yakima COunty passing MH tax
Mosolf, Kim   10/30/19   0.80      $509     $407.20 L470 Enforcement         finish edits to jail guide, send to DSHS
Mosolf, Kim   10/31/19   0.30      $509     $152.70 L470 Enforcement         email to DSHS re jail guide edit plans
Mosolf, Kim    11/4/19   1.00      $509     $509.00 L470 Enforcement         emailing Phase III programs with follow up questions
Mosolf, Kim    11/4/19   0.40      $509     $203.60 L470 Enforcement         emails with SeaFn about LEAD questions
Mosolf, Kim    11/4/19   0.30      $509     $152.70 L470 Enforcement         planning Tacoma site visit
Mosolf, Kim    11/4/19   0.40      $509     $203.60 L470 Enforcement         Spokane call for 10.31.110
Mosolf, Kim    11/4/19   0.60      $509     $305.40 L470 Enforcement         mtg BL
Mosolf, Kim    11/5/19   1.50      $509     $763.50 L470 Enforcement         to/from Pierce site visit
Mosolf, Kim    11/5/19   1.60      $509     $814.40 L470 Enforcement         Pierce site visit
Mosolf, Kim    11/6/19   0.30      $509     $152.70 L470 Enforcement         diversion mtg with DF
Mosolf, Kim    11/7/19   0.50      $509     $254.50 L470 Enforcement         drafting/edits guide for 10.31.110 changes
Mosolf, Kim    11/8/19   0.80      $509     $407.20 L470 Enforcement         review Phase III responses
Mosolf, Kim    11/8/19   0.50      $509     $254.50 L470 Enforcement         prep for Phase III refunding call
Mosolf, Kim    11/8/19   1.50      $509     $763.50 L470 Enforcement         Phase III refunding call
Mosolf, Kim    11/8/19   0.80      $509     $407.20 L470 Enforcement         t.c. Chris, drafting and edits to 10.31.110 guide materials
Mosolf, Kim   11/12/19   0.80      $509     $407.20 L470 Enforcement         drafting email to diversion programs re longer term sustainability
Mosolf, Kim   11/13/19   0.60      $509     $305.40 L470 Enforcement         t.c. Marilyn R. re KR's incarceration, diversion, etc
Mosolf, Kim   11/13/19   1.00      $509     $509.00 L470 Enforcement         mtg with BL re implementation issues for tracking
Mosolf, Kim   11/14/19   0.40      $509     $203.60 L470 Enforcement         reviewing DF draft emails to Phase III programs
Mosolf, Kim   11/14/19   0.50      $509     $254.50 L470 Enforcement         final edits/emails with Chris re 10.31.110 guidance to stakeholders
Mosolf, Kim   11/15/19   0.40      $509     $203.60 L470 Enforcement         t.c. King County re Phase III refunding questions
Mosolf, Kim   11/15/19   0.50      $509     $254.50 L470 Enforcement         t.c. DF re legislative testimony prep for next week
Mosolf, Kim   11/15/19   0.50      $509     $254.50 L470 Enforcement         responding to Aura's emails about GAC agenda, etc; coordinating team meeting to prep
Mosolf, Kim   11/15/19   0.40      $509     $203.60 L470 Enforcement         email with Yakima Phase III program re data questions
Mosolf, Kim   11/15/19   0.70      $509     $356.30 L470 Enforcement         t.c./emails with Darya re Catholic Charities news
Mosolf, Kim   11/18/19   2.00      $509   $1,018.00 L120 Analysis/Strategy   team planning mtg for GAC, etc with CC, DF, and BL
Mosolf, Kim   11/18/19   0.60      $509     $305.40 L470 Enforcement         sending feedback on GAC agenda to Aura
Mosolf, Kim   11/21/19   0.30      $509     $152.70 L470 Enforcement         call with Dr. Mauch re Eric S. death, next steps
Mosolf, Kim   11/21/19   0.30      $509     $152.70 L470 Enforcement         sharing news with review committee about ERic S death
Mosolf, Kim   11/22/19   3.00      $509   $1,527.00 L470 Enforcement         reviewing updated draft of jail best practice guide; sharing with EF
Mosolf, Kim   11/25/19   1.00      $509     $509.00 L470 Enforcement         preparing for GAC mtg
Mosolf, Kim   11/25/19   3.50      $509   $1,781.50 L470 Enforcement         GAC mtg and debrief
Mosolf, Kim   11/25/19   0.20      $509     $101.80 L470 Enforcement         mtg with Jason Schwartz of SnoCo after GAC
Mosolf, Kim   11/25/19   2.00      $509   $1,018.00 L470 Enforcement         drafting Phase III refunding motion
Mosolf, Kim   11/26/19   0.30      $509     $152.70 L470 Enforcement         review of FBH updated budget; email questions
Mosolf, Kim   11/26/19   0.40      $509     $203.60 L470 Enforcement         call with DSHS and Dr. Mauch re Judge's FSCRP visit and data mtg
Mosolf, Kim   11/27/19   0.80      $509     $407.20 L470 Enforcement         review of E3/E4 response; confer with BL; email to team
Mosolf, Kim   11/27/19   0.50      $509     $254.50 L470 Enforcement         emails re housing navigator position with King Co Phase III
Mosolf, Kim    12/2/19   1.50      $509     $763.50 L470 Enforcement         attending King County Competency workgroup to share settlement agreement implementation overview
Mosolf, Kim    12/2/19   0.20      $509     $101.80 L470 Enforcement         mtg DF re diversion Phase III
Mosolf, Kim    12/2/19   0.30      $509     $152.70 L470 Enforcement         mtg King County re Phase III refunding
Mosolf, Kim    12/2/19   0.30      $509     $152.70 L470 Enforcement         mtg BL re December court hearing prep
                                                                             reviewing CC edits to Jail Best PRactices guide, emails regarding Sell orders, final edits to guide and share with
Mosolf, Kim    12/3/19   1.50      $509    $763.50 L470 Enforcement          DSHS
Mosolf, Kim    12/4/19   0.20      $509    $101.80 L470 Enforcement          t.c. Pierce County re Phase II and III diversion program budgets
                                Case 2:14-cv-01178-MJP Document 738-2 Filed 04/20/20 Page 6 of 8


Mosolf, Kim    12/4/19   0.50      $509    $254.50 L470 Enforcement                   working on diversion refunding motion draft
Mosolf, Kim    12/4/19   0.30      $509    $152.70 L470 Enforcement                   mtg DF re Pierce County diversion program budget questions
Mosolf, Kim    12/5/19   0.80      $509    $407.20 L470 Enforcement                   reviewing new Phase III budgets; working on draft motion
                                                                                      reviewing updated budgets; meeting with DF to discuss; call with Pierce County to understand re-allocated
Mosolf, Kim    12/6/19   1.30      $509     $661.70 L470 Enforcement                  funds
Mosolf, Kim    12/9/19   0.70      $509     $356.30 L470 Enforcement                  finished and sharing joint motion for Phase III refunding
Mosolf, Kim    12/9/19   0.70      $509     $356.30 L470 Enforcement                  saving updated Phase III budgets, sharing with SeaFn along with plan for grant agreements
Mosolf, Kim    12/9/19   0.70      $509     $356.30 L470 Enforcement                  review AG's draft court report for upcoming status hearing, sharing feedback with team
Mosolf, Kim    12/9/19   0.30      $509     $152.70 L470 Enforcement                  mtg DF
Mosolf, Kim   12/10/19   0.70      $509     $356.30 L470 Enforcement                  reviewing state's report to court, drafting response
Mosolf, Kim   12/11/19   0.50      $509     $254.50 L470 Enforcement                  drafting diversion section of court report
Mosolf, Kim   12/11/19   0.60      $509     $305.40 L470 Enforcement                  discussing with DF and BL upcoming status conf and Weger case
Mosolf, Kim   12/11/19   0.30      $509     $152.70 L470 Enforcement                  mtg with BL on misdemeanor restoration demand
Mosolf, Kim   12/12/19   0.50      $509     $254.50 L470 Enforcement                  edits to Phase III refunding motion; sending for filing
Mosolf, Kim   12/12/19   1.00      $509     $509.00 L470 Enforcement                  reviewing Weger decision, sharing thoughts with team, sending BL older decision
Mosolf, Kim   12/12/19   0.30      $509     $152.70 L470 Enforcement                  t.c. DC re Spokane crisis triage beds question
Mosolf, Kim   12/12/19   0.60      $509     $305.40 L470 Enforcement                  t.c Dr. Mauch; sharing diversion reports requested, etc
                                                    L190 Other Case Assessment,
Mosolf, Kim   12/16/19   1.00      $509     $509.00 Development & Administration      reading Dr. M's court report
Mosolf, Kim   12/16/19   0.40      $509     $203.60 L120 Analysis/Strategy            call to prep for hearing
Mosolf, Kim   12/16/19   1.50      $509     $763.50 L470 Enforcement                  grant agreement narratives to SeaFn for Phase III refunding
Mosolf, Kim   12/16/19   0.70      $509     $356.30 L470 Enforcement                  emails with SeaFn and DRW regarding fiscal sponsor updates
Mosolf, Kim   12/16/19   0.30      $509     $152.70 L470 Enforcement                  mtg DF
Mosolf, Kim   12/16/19   0.20      $509     $101.80 L470 Enforcement                  call with Dr. Mauch
Mosolf, Kim   12/17/19   2.50      $509   $1,272.50 L230 Court Mandated Conferences   conference including to/from and prep/debrief
Mosolf, Kim   12/18/19   3.00      $509   $1,527.00 L470 Enforcement                  Exec Comm mtg including prep and debrief with BL/CC
Mosolf, Kim   12/18/19   0.70      $509     $356.30 L470 Enforcement                  email to diversion providers re Judge P's concerns on targeting class members, etc
Mosolf, Kim   12/18/19   0.30      $509     $152.70 L470 Enforcement                  email to Dr Mauch regarding PRA data work funding
Mosolf, Kim   12/19/19   1.00      $509     $509.00 L470 Enforcement                  drafting motion for PRA data funding
Mosolf, Kim   12/23/19   0.40      $509     $203.60 L470 Enforcement                  prep for call with DSHS on jail guide
Mosolf, Kim   12/23/19   1.50      $509     $763.50 L470 Enforcement                  jail guide call with DSHS
Mosolf, Kim   12/24/19   0.20      $509     $101.80 L470 Enforcement                  emails with Dr. M re PRA motion
Mosolf, Kim   12/24/19   0.20      $509     $101.80 L470 Enforcement                  follow up email to WDA re misd restoration updates
Mosolf, Kim     1/2/20   0.40      $509     $203.60 L470 Enforcement                  Judge Z and others emails about out of custody waitlist etc
Mosolf, Kim     1/3/20   1.00      $509     $509.00 L470 Enforcement                  review and share SeaFn updated agreement; respond to SeaFn
Mosolf, Kim     1/6/20   0.30      $509     $152.70 L470 Enforcement                  emails on the PRA data funding motion
                                                                                      travel to/from Olympia to address Thurston Co crim justice group about 10.31.110 and other implementation
Mosolf, Kim     1/6/20   3.00      $509   $1,527.00 L470 Enforcement                  questions
Mosolf, Kim     1/6/20   1.50      $509     $763.50 L470 Enforcement                  Thurston Co crim justice group meeting regarding 10.31.110 and implementation
Mosolf, Kim     1/7/20   2.00      $509   $1,018.00 L470 Enforcement                  reviewing and calculating fees and costs under new fee agreement
Mosolf, Kim     1/9/20   0.30      $509     $152.70 L470 Enforcement                  emails re PRA data motion
Mosolf, Kim     1/9/20   0.20      $509     $101.80 L470 Enforcement                  fee email to DC
Mosolf, Kim     1/9/20   1.10      $509     $559.90 L470 Enforcement                  proposed final drafts to EF on jail guide
Mosolf, Kim    1/10/20   2.00      $509   $1,018.00 L470 Enforcement                  final edits to jail guide
Mosolf, Kim    1/13/20   1.50      $509     $763.50 L470 Enforcement                  attending King County Competency Continuum Workgroup
Mosolf, Kim    1/13/20   0.30      $509     $152.70 L470 Enforcement                  travel to/from King Co comp continuum group
Mosolf, Kim    1/13/20   0.40      $509     $203.60 L470 Enforcement                  answering inquiry on misd restoration from local defender firm
Mosolf, Kim    1/16/20   0.50      $509     $254.50 L470 Enforcement                  reviewing misd restoration data; coordinating for RDA presentation
Mosolf, Kim    1/17/20   1.50      $509     $763.50 L470 Enforcement                  data call with RDA about high utilizers
Mosolf, Kim    1/20/20   0.70      $509     $356.30 L470 Enforcement                  call with Dr. Mauch
Mosolf, Kim    1/21/20   0.80      $509     $407.20 L470 Enforcement                  Reviewing DSHS RDA data eval document; emailing Carney
Mosolf, Kim    1/22/20   0.40      $509     $203.60 L470 Enforcement                  mtg BL re rulemaking for Forensic Nav
Mosolf, Kim    1/23/20   0.30      $509     $152.70 L470 Enforcement                  sharing the RDA data doc with Dr. M
                                                                                      email from Amnon about Catholic Charities new program leader; emails with King County about south county
Mosolf, Kim    1/26/20   0.30      $509    $152.70 L470 Enforcement                   clients
Mosolf, Kim    1/27/20   0.30      $509    $152.70 L470 Enforcement                   emails following up on south king county clients and Trueblood diversion program
Mosolf, Kim    1/27/20   0.20      $509    $101.80 L470 Enforcement                   emails to schedule Thurston Mason BHO site visit; follow up on Catholic Charities
                                           Case 2:14-cv-01178-MJP Document 738-2 Filed 04/20/20 Page 7 of 8


Mosolf, Kim             1/28/20     0.50      $509       $254.50 L470 Enforcement   reviewing updates for GAC; scheduling team prep meeting
Mosolf, Kim             1/30/20     0.30      $509       $152.70 L470 Enforcement   review of jumpstart funds motion
Mosolf, Kim             1/30/20     0.30      $509       $152.70 L470 Enforcement   emails with DCMJA about training on misd comp
Mosolf, Kim              2/3/20     0.30      $509       $152.70 L470 Enforcement   email Pierce county diversion program
Mosolf, Kim              2/3/20     0.30      $509       $152.70 L470 Enforcement   email Judge Finkle re diversion suggestions
Mosolf, Kim              2/3/20     0.30      $509       $152.70 L470 Enforcement   responding re Judge Z's ooc comp eval emails
Mosolf, Kim              2/3/20     4.00      $509     $2,036.00 L470 Enforcement   GAC meeting including prep and debrief
Mosolf, Kim              2/6/20     0.30      $509       $152.70 L470 Enforcement   t.c. DM
Mosolf, Kim             2/10/20    10.70      $509     $5,446.30 L470 Enforcement   F-PATH training in Olympia, including 2.7 travel to/from
Mosolf, Kim             2/12/20     0.30      $509       $152.70 L470 Enforcement   email Aura re exec comm agenda
Mosolf, Kim             2/12/20     0.40      $509       $203.60 L470 Enforcement   emails regarding fee negotiation
Mosolf, Kim             2/14/20     0.40      $509       $203.60 L470 Enforcement   call with MY in Spokane for 10.31.110
Mosolf, Kim             2/25/20     0.80      $509       $407.20 L470 Enforcement   call on Spokane crisis bed developments
Mosolf, Kim             2/27/20     0.30      $509       $152.70 L470 Enforcement   reviewing misd restoration flowchart from CC
Mosolf, Kim             2/28/20     2.50      $509     $1,272.50 L470 Enforcement   to/from TM BHO site visit
Mosolf, Kim             2/28/20     1.50      $509       $763.50 L470 Enforcement   TM BHO site visit
         MOSOLF TOTAL             262.50             $133,612.50

Polaski, Alexa           7/2/19    1.00       $318       $318.00 L470 Enforcement   fees discussion, ACH discussion, implementetion emails
Polaski, Alexa           7/8/19    0.20       $318        $63.60 L470 Enforcement   beginning fees for Jan-July
Polaski, Alexa           7/8/19    0.70       $318       $222.60 L470 Enforcement   reviewing ACH and sending response to team
Polaski, Alexa          7/10/19    1.00       $318       $318.00 L470 Enforcement   b27 call
Polaski, Alexa          7/10/19    1.50       $318       $477.00 L470 Enforcement   communicating for interviews, editing interview questions, setting up transportation
Polaski, Alexa          7/11/19    3.50       $318     $1,113.00 L470 Enforcement   drive to/from olmypia for hiring
Polaski, Alexa          7/11/19    4.50       $318     $1,431.00 L470 Enforcement   interviews with B27 candidates
Polaski, Alexa          7/12/19    0.70       $318       $222.60 L470 Enforcement   reviewing write up on hiring and sending out
Polaski, Alexa          7/12/19    0.30       $318        $95.40 L470 Enforcement   coordinating RN3 interview
Polaski, Alexa          7/12/19    1.00       $318       $318.00 L470 Enforcement   reviewing search olicy fr b27, emails with monitor
Polaski, Alexa          7/15/19    1.00       $318       $318.00 L470 Enforcement   b27 RN3 interview
Polaski, Alexa          7/15/19    1.00       $318       $318.00 L470 Enforcement   follow-up call on RN3 interview and email to OFMHS
Polaski, Alexa          7/18/19    0.50       $318       $159.00 L470 Enforcement   edits to exec committee doc for DF
Polaski, Alexa          7/18/19    0.30       $318        $95.40 L470 Enforcement   emails re: bed allocation
Polaski, Alexa          7/22/19    3.00       $318       $954.00 L470 Enforcement   revieing and compiling fees, sending out to team for review
Polaski, Alexa          7/22/19    1.50       $318       $477.00 L470 Enforcement   king county competency mtg
Polaski, Alexa          7/22/19    0.50       $318       $159.00 L470 Enforcement   travel to/from comp meeting
Polaski, Alexa          7/22/19    0.20       $318        $63.60 L470 Enforcement   emails re: bed alloaction
Polaski, Alexa          7/22/19    0.20       $318        $63.60 L470 Enforcement   emaisl re: king county comp mtg
Polaski, Alexa          7/24/19    0.20       $318        $63.60 L470 Enforcement   emails with DC MS TH and KM re: daryas position
Polaski, Alexa          7/25/19    0.40       $318       $127.20 L470 Enforcement   emails to EF and DC re: fees
Polaski, Alexa          7/25/19    0.60       $318       $190.80 L470 Enforcement   edits to fees
Polaski, Alexa          7/29/19    0.50       $318       $159.00 L470 Enforcement   working on docs related to DF position motion
Polaski, Alexa          7/31/19    0.80       $318       $254.40 L470 Enforcement   B27 call
Polaski, Alexa           8/2/19    0.50       $318       $159.00 L470 Enforcement   Call with Dr. Phillips
Polaski, Alexa           8/5/19    0.70       $318       $222.60 L470 Enforcement   working on fees
Polaski, Alexa           8/5/19    0.50       $318       $159.00 L470 Enforcement   CAll with DM
Polaski, Alexa           8/6/19    0.60       $318       $190.80 L470 Enforcement   edits to DF declaration
Polaski, Alexa           8/6/19    0.80       $318       $254.40 L470 Enforcement   finalizing fees and sending to CC
Polaski, Alexa           8/7/19    0.50       $318       $159.00 L470 Enforcement   B27 mtg
Polaski, Alexa           8/7/19    0.70       $318       $222.60 L470 Enforcement   10.31.110 mtg
Polaski, Alexa           8/8/19    0.60       $318       $190.80 L470 Enforcement   drafting joint motion
Polaski, Alexa          8/13/19    0.40       $318       $127.20 L470 Enforcement   mtg with MS re: Darya funded motion
Polaski, Alexa          8/13/19    0.20       $318        $63.60 L470 Enforcement   call with DC re: darya funded motion
Polaski, Alexa          8/13/19    0.30       $318        $95.40 L470 Enforcement   mtg with KM re: darya funded motion
Polaski, Alexa          8/14/19    0.60       $318       $190.80 L470 Enforcement   B27 call
Polaski, Alexa          8/14/19    0.30       $318        $95.40 L470 Enforcement   emails to Aura and Exec. Committee
Polaski, Alexa          8/15/19    1.00       $318       $318.00 L470 Enforcement   finals edits to motion, sending docs over to AAGs
Polaski, Alexa          8/16/19    1.20       $318       $381.60 02 Travel          travel to WSH
                                             Case 2:14-cv-01178-MJP Document 738-2 Filed 04/20/20 Page 8 of 8


Polaski, Alexa            8/16/19    2.00       $318        $636.00 02 Travel   travel back from WSH
Polaski, Alexa            8/16/19    3.00       $318        $954.00 02 Travel   grand opening
          POLASKI TOTAL             39.00                $12,402.00




           TOTAL TIME               447.40             $213,705.10
